Case 2:14-cr-00284-GMN-DJA Document 96 Filed 06/16/20 Page 1 of 1

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No. 2:14-cr-00284-GMN-DJA
Plaintiff, ORDER
Vv.
ANTHONY OSHINSKI,
Defendant.

 

 

 

IT IS ORDERED that the Revocation Hearing in this matter currently scheduled
for Wednesday, June 17, 2020 be vacated and continued to August 5, 2020, at the hour

of 11:00 a.m. in Courtroom 7D before Judge Gloria M. Navarro.

DATED this /@ day of June, 2020.

tL

HONOKABLE GLORIA M. NAVARRO
UNIT STATES DISTRICT JUDGE

 
